DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 – 20 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites the heating elements being arranged “in a trailing position relative to the deposition head for any horizontal direction of travel of the deposition head.” As best understood by the Examiner, this requires the heating elements to be located in a trailing position of the deposition head, regardless of any horizontal leading position, rather than a trailing position. Regarding the embodiment in which the heating elements are located below the deposition head (figure 11, elements 1131 and 1120), it is the position of the Examiner that a horizontal movement by the deposition head would not result in the heating elements being in a trailing position. This is because “trailing” is defined by Merriam-Webster’s Dictionary as “to follow along behind” or “to lag behind.” Because figure 11 teaches the heating elements being located immediately below and vertically overlapping the deposition head (figure 11, elements 1131 and 1120), a horizontal movement by the deposition head would still allow the heating elements to be located immediately vertically aligned and below the diffusion head (figure 11, elements 1131 and 1120). Therefore, the heating elements would not be in a “trailing” position relative to the deposition head.
Claim 24 recites the limitation “wherein the heating element comprise, at opposite sides of the base material, induction coils that travel with the deposition head.” Examiner notes that the Specification teaches an embodiment which employs the use of ‘a heating element comprising induction coils located on opposite sides of the base 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, and 14 - 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “… each of the impingement diffusers comprising an outer shell defining perforations, at least two of which have different orientations, …” It is generally unclear as to whether Applicant intends “at least two of which” to refer to the ‘impingement diffusers’ or the ‘perforations.’ For the purposes of this Office Action, Examiner will interpret the limitation as “… each of the impingement diffusers comprising an outer shell defining perforations, wherein at least two of the impingement diffusers have different orientations, …” This interpretation seems to be consistent with the teachings of the Specification, which teaches one impingement diffuser being oriented such that the perforations are on a right-hand side of the impingement diffuser (figure 9, left element 731) and a second impingement diffuser being oriented such that 
Claim 5 recites the limitation “each of the impingement diffusers comprises a singular elongate tubular element … with the outer shell defining the perforations, at least two of which have different orientations, …” It is generally unclear as to whether Applicant intends “at least two of which” to refer to the ‘impingement diffusers,’ the ‘elongate tubular element,’ the ‘outer shell,’ or the ‘perforations.’ For the purposes of this Office Action, Examiner will interpret the limitation as “each of the impingement diffusers comprises a singular elongate tubular element … with the outer shell defining the perforations, wherein at least two of the impingement diffusers have different orientations, …”
Claim 23 recites the limitation “each impingement diffuser comprises an elongate tubular element with an outer shell defining perforations, at least two of which have different orientations, …” It is generally unclear as to whether Applicant intends “at least two of which” to refer to the ‘impingement diffusers’ or the ‘perforations.’ For the purposes of this Office Action, Examiner will interpret the limitation as “each impingement diffuser comprises an elongate tubular element with an outer shell defining perforations, wherein at least two of the impingement diffusers have different orientations, …” This interpretation seems to be consistent with the teachings of the Specification, which teaches one impingement diffuser being oriented such that the perforations are on a right-hand side of the impingement diffuser (figure 9, left element 731) and a second impingement diffuser being oriented such that the perforations are on a left-hand side of the impingement diffuser (figure 9, right element 731).
Claim 23 further recites a first limitation of “the first set of impingement diffusers being set ahead of the deposition head and deactivated for moving of the deposition head in a first direction and in a trailing position for moving of the deposition head in a second direction” and a second limitation of “the second set of the impingement diffusers being set ahead of the deposition head and deactivated for the moving of the deposition head in the second direction and in a trialing position and activated for the moving of the deposition head in the first direction.” The limitations are indefinite for several reasons. First, it is generally unclear as to Applicant’s intent regarding “the first set of the impingement diffusers … deactivated for moving the deposition head” and “the second set of impingement diffusers … deactivated for the moving of the deposition head.” While claim 1 previously recites that the ‘impingement diffusers travel with the deposition head,’ there is no previous recitation of the ‘impingement diffusers moving the deposition head.’ Therefore, it is unclear as to how the impingement diffusers can be “deactivated for moving the deposition head.” Furthermore, claim 1 previously recites “arranging a temperature regulating assembly … in a trailing position relative to the deposition head.” Therefore, it is unclear as to how the first and second impingement diffusers of the temperature regulating assembly can be ‘set ahead of the deposition head’ when the temperature regulating assembly is arranged in a ‘trailing position’ to the deposition head. It is further unclear as to how the first and second set of impingement diffusers can be simultaneously set ‘ahead of the deposition head for movement in the first or second directions’ and ‘set in a trailing position for movement in the second or first directions.’ Due to the indefiniteness of the limitation, Examiner is unable to examine the claim on-the-merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 5, 6, and 21 – 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, and 6 of copending Application No. 16/376,101 in view of Sidhu (U.S. Patent Application Publication Number 2017/0326681) and Mathisen (U.S. Patent Application Publication Number 2019/0001437).
Regarding claim 1 of the instant application, claim 7 of ‘101 teaches most of limitations of claim 1 of the instant application. However, while claim 7 of ‘101 teaches the deposition head moving relative to the base materials, claim 7 of ‘101 does not teach the ‘impingement diffusers travel with the deposition head.’ Sidhu teaches a repair method (abstract), comprising operating a deposition head to deposit additional materials onto base materials (figure 1, element 5 being the ‘deposition head’; page 2, paragraphs 34 – 36); arranging a temperature regulating assembly to remain aside the bae materials in a trailing position in response to activation relative to the deposition head (figure 1, element 6 being the ‘temperature regulating assembly’; page 2, paragraph 34); and controlling operations of the temperature regulating assembly during 
Furthermore, while claim 7 of ‘101 teaches the impingement diffusers comprising an outer shell defining protrusions, claim 7 of ‘101 does not teach the orientation of the impingement diffusers. Mathisen teaches a blade repair method (abstract), comprising: operating a deposition head to deposit additional materials onto base materials while moving the deposition head relative to the base materials (figure 9, element 300 being the ‘deposition head,’ element 375 being the ‘additional materials,’ and element 400 being the ‘base materials’; pages 14 – 15, paragraph 120). Examiner notes that Mathisen teaches the base materials being moved along a direction of travel while the deposition head is stationary (figure 9, element D being the ‘direction of travel’; page 10, paragraph 90). Because of this, Mathisen teaches the deposition head being moved relative to the base materials. Mathisen further teaches arranging a temperature regulating assembly to remain aside the base materials in a trailing position in response to activation relative to the deposition head (figure 9, elements 100, 500, and 600 being the ‘temperature regulating assembly’; pages 14 - 15, paragraphs 120 - 123); and  in view of Sidhu, such that the orientations are different from one another, because one skilled in the art would have recognized that differently oriented impingement diffusers provide the benefit of acting to cool the entire surface of the workpiece.
Examiner recognizes that claims 7 – 15 of ‘101 are directed towards a system, rather than a method, as recited by claims 1 – 6 and 21 – 23 of the instant Application. However, claims 7 - 15 of ‘101 recite the structural elements of the claimed system as being capable of performing the given method steps. Therefore, it is the position of the  
This is a provisional nonstatutory double patenting rejection.
Claims 14 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 6 of copending Application No. 16/376,101. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claims 14 – 20 of the instant application are taught by claims 1 – 4 of ‘101.
Regarding claim 14 of the instant application, the limitations of claim 14 are taught by claims 1 and 4 of ‘101.
Examiner recognizes that claims 1 – 4 of ‘101 are directed towards a system, rather than a method, as recited by claims 14 – 20 of the instant Application. However, claims 1 – 4 of ‘101 recite the structural elements of the claimed system as being capable of performing the given method steps. Therefore, it is the position of the Examiner that one skilled in the art would have found it obvious to perform the steps of the method via the structure of the system, as recited by claims 1 – 4 of ‘101.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mathisen (U.S. Patent Application Publication Number 2019/0001437) in view of Sidhu (U.S. Patent Application Publication Number 2017/0326681).
As to claim 1, Mathisen teaches a blade repair method (abstract), comprising: operating a deposition head to deposit additional materials onto base materials while moving the deposition head relative to the base materials (figure 9, element 300 being the ‘deposition head,’ element 375 being the ‘additional materials,’ and element 400 being the ‘base materials’; pages 14 – 15, paragraph 120). Examiner notes that Mathisen teaches the base materials being moved along a direction of travel while the deposition head is stationary (figure 9, element D being the ‘direction of travel’; page 10, paragraph 90). Because of this, Mathisen teaches the deposition head being moved relative to the base materials. Mathisen further teaches arranging a temperature regulating assembly to remain aside the base materials in a trailing position in response to activation relative to the deposition head (figure 9, elements 100, 500, and 600 being the ‘temperature regulating assembly’; pages 14 - 15, paragraphs 120 - 123); and controlling operations of the temperature regulating assembly during the moving of the deposition head and during the operating of the deposition head to deposit the additional materials in order to control temperatures of at least the base materials and the additional materials during at least the relative moving of the deposition head and the operating of the deposition head to deposit the additional materials (figure 9, elements 100, 500, 600, and 300; pages 14 – 15, paragraphs 120 – 123), wherein the temperature regulating assembly comprises impingement diffusers that are configured to direct impingement gas toward at least the base materials and the additional 

    PNG
    media_image1.png
    288
    549
    media_image1.png
    Greyscale

Mathisen further teaches that the impingement gas is output form the impingement diffusers in multiple directions toward at least the base materials and the additional materials (figure 9, elements 100 and 500; pages 14 – 15, paragraphs 120 – 123).
However, while the embodiment of figure 9 of Mathisen teaches the use of a plurality of impingement diffusers (figure 9, elements 100 and 500), the embodiment of figure 9 does not expressly teach the impingement diffusers being located at opposite sides of the base materials. Mathisen further teaches an embodiment in which at least impingement diffuser 100 is located at opposite sides of the base materials (figures 1 - 
Mathisen further teaches base materials traveling along a given direction of travel (figure 9, element D being the ‘direction of travel’; page 10, paragraph 90), rather than the deposition head and temperature regulating assembly moving along the direction of travel. Sidhu teaches a repair method (abstract), comprising operating a deposition head to deposit additional materials onto base materials (figure 1, element 5 being the ‘deposition head’; page 2, paragraphs 34 – 36); arranging a temperature regulating 
As to claim 2, the base materials of Mathisen are capable of being a rotor blade tip (figure 9, element 400).
As to claim 5, Mathisen teaches that the operating of the deposition head comprises controlling the moving of the deposition head and the operating of the deposition head to deposit the additional materials in order to execute a laser cladding process (figure 9, elements 300 and 375; pages 14 – 15, paragraphs 120 – 123); and the control of the operations of the temperature regulating assembly cools at least the base materials and the additional materials during at least the moving of the deposition head and the operating of the deposition head to deposit the additional materials (figure 9, elements 500 and 100; page 15, paragraphs 121 – 123).
Claims 6, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mathisen in view of Sidhu as applied to claim 5 above, and further in view of Foster (U.S. Patent Number 6,054,672).
As to claim 6, Mathisen teaches that each of the impingement diffusers comprises a singular elongate tubular element which is elongate in a direction of travel with the deposition head, with the outer shell defining the perforations, wherein at least two of the impingement diffusers have different orientations, and through which the impingement gas is output in the multiple directions (figure 9, elements 100 and 500; page 15, paragraphs 122 – 123).
However, Mathisen teaches the deposition head being a wire feed and PTA arc producer (figure 9, elements 300 and 200; page 14, paragraph 120). Foster teaches a blade repair method (abstract), comprising: operating a deposition head to deposit additional materials onto base materials (figure 1, elements 11 and 12 being the ‘deposition head’ and element 20 being the ‘base materials’; column 2, lines 62 – 67 and column 3, liens 42 – 52). Foster further teaches that the deposition head comprises a laser emitter and a powder dispenser (figure 1, element 11 being the ‘laser emitter’ and element 12 being the ‘powder dispenser’; column 2, lines 62 – 67). It would have been obvious to one skilled in the art to substitute the deposition head of Foster, which comprises a laser emitter and powder dispenser, for the deposition head of Mathisen, which comprises a PTA arc producer and a wire feed, because one skilled in the art would have appreciated that either deposition head would provide the benefit of depositing the additional material onto he base materials.
As to claim 21, Mathisen teaches that each impingement diffuser is substantially straight (figure 9, elements 100 and 500).
As to claim 22, Mathisen teaches that each impingement diffuser is substantially curved (figure 9, elements 100 and 500). 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 14 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster (U.S. Patent Number 6,054,672).
As to claim 14, Foster teaches a method of executing weld repair (abstract), comprising: operating a deposition head to deposit additional materials onto base materials while moving the deposition head horizontally relative to the base materials (figure 1, elements 11 and 12 being the ‘deposition head’ and element 20 being the ‘base materials’; column 2, line 62 – 67 and column 4, lines 38 - 60). Examiner recognizes that Foster teaches the deposition head being stationary while the base materials move (figures 1 and 2, elements, 11/12 and 20; column 4, lines 38 – 42). However, because the deposition head is being held stationary while the base materials are being moved, it can reasonably be said that the deposition head is being moved relative to the base materials. Foster further teaches arranging heating elements to remain at opposite sides of the base materials in a trialing position relative to the deposition head for any horizontal direction of travel of the deposition head (figure 1, element 14 being the ‘heating elements’; column 2, lines 62 – 67). Examiner notes that this can be found because Foster teaches the process for heating and welding being 
Foster further teaches activating the heating elements during the moving of the deposition head and during the operating of the deposition head to deposit the additional materials in order to preheat the base materials and maintain temperatures of the base materials and the additional materials during at least the moving of the deposition head and the operating of the deposition head to depot the additional 
As to claim 15, Foster teaches that the base materials comprise a rotor blade tip (figure 1, element 20; column 1, lines 58 – 60).
As to claim 16, Foster teaches that the operating of the deposition head to depot the additional materials comprises execution of a laser cladding process in a chamber (figure 1, element 18 being the ‘chamber’; column 1, line 62 – column 2, line 56).
As to claim 17, Foster further teaches preparing a weld area prior to executing of the laser cladding process (column 5, lines 16 – 18, wherein the ‘cleaning cycle’ is the ‘preparing of the weld area’).
As to claim 18, Foster teaches the operating of the deposition head to deposit the additional materials comprises: purging the chamber (column 3, lines 52 – 56). Examiner notes that this can be found because Foster expressly teaches filling the chamber, so as to surround the base and additional materials, with an inert gas (column 3, lines 52 – 56). It is the position of the Examiner that this process also acts to ‘purge’ the chamber of atmospheric gases previously in the chamber. Foster further teaches the operating to comprise executing the laser cladding process at the weld area (column 3, lines 42 – 52); and the controlling comprises activating the heating elements to pre-heat the weld area (column 3, lines 2 – 10), and maintaining a temperature at the weld area (column 3, lines 14 – 30 and 47 – 60).
As to claim 19, Foster teaches controlling atmospheric conditions within the chamber during the executing of the laser cladding process (column 3, lines 52 – 56).
As to claim 20, Foster teaches machining the weld area to a blade profile (column 4, lines 46 – 51 and claim 3).
Response to Arguments
Applicant's arguments filed December 7, 2021 have been fully considered but they are not persuasive.
Applicant first argues, on pages 7 and 8, that Mathisen does not teach ‘each of the impingement diffusers comprising an outer shell defining perforations, wherein the impingement diffusers have different orientations’ Examiner disagrees. Mathisen expressly teaches the use of two impingement diffusers, each of which comprise perforations (figure 9, elements 100 and 500 being the ‘impingement diffusers,’ see below). Examiner notes that ‘different orientations’ can be found because Mathisen teaches one impingement diffuser being oriented in a largely vertical manner (figure 9, element 100) and another impingement diffuser being oriented in a largely horizontal manner (figure 9, element 500).

    PNG
    media_image1.png
    288
    549
    media_image1.png
    Greyscale

Applicant further argues, on page 8, that impingement gas is not outputted from the perforations of impingement diffuser 500. Applicant states that this is because the gas is actually outputted from the nozzles of the impingement diffuser 500. Examiner disagrees for several reasons. First, it is the position of the Examiner that a reasonable interpretation of Mathisen is that the nozzles of impingement diffuser 500 are part of the ‘outer shell’ of the impingement diffuser 500. Therefore, the perforations of the outer shell of the impingement diffuser 500 are the apertures of the nozzles, from which the impingement gas is outputted. Alternatively, it is the position of the Examiner that a reasonable interpretation of Mathisen is that the nozzles are separate and independent from the impingement diffuser 500 and, therefore, not a part impingement diffuser 500. In this case, the impingement gas is outputted from the impingement diffuser 500 through the perforations of the outer sheet of the impingement diffuser 500 and into the nozzles. The impingement gas is then outputted from the nozzles and onto the base materials. It is the position of the Examiner that either interpretation of the impingement diffuser is reasonable and meets the limitations of the claim.
Applicant further argues, on pages 8 – 9, that Foster does not teach ‘moving the deposition head horizontally relative to the base materials.’ Examiner again disagrees. Foster expressly teaches moving the deposition head in a horizontal direction relative to the base materials (figure 1, elements 11 and 12 being the ‘deposition head’ and element 20 being the ‘base materials’; column 2, line 62 – 67 and column 4, lines 38 - 60). Examiner recognizes that Foster teaches the deposition head being stationary while the base materials move (figures 1 and 2, elements, 11/12 and 20; column 4, lines 38 – 42). However, because the deposition head is being held stationary while the base materials are being moved, it can reasonably be said that the deposition head is being moved relative to the base materials.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726